Citation Nr: 1037251	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  03-14 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from July 1960 to July 1963.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision by the RO which 
denied, in part, the benefits sought on appeal.  the Board 
remanded the appeal for additional development in May 2005 and 
April 2009.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim have 
been obtained by VA.  

2.  A bilateral knee disability was not present in service or 
until many years after service, and there is no probative 
evidence that any current disability is related to service.  


CONCLUSION OF LAW

The Veteran does not have a bilateral knee disability due to 
disease or injury which was incurred in or aggravated by service, 
nor may any current arthritis be presumed to have been incurred 
or aggravated therein.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claim, a letter 
dated in May 2002, fully satisfied the duty to notify provisions 
of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

In this case, the Veteran's service treatment records and all VA 
and available private medical records have been obtained and 
associated with the claims file.  A VA examination was conducted 
in May 2004, which contained an etiology opinion.  Based on a 
review of the claims file, the Board finds that there is no 
indication in the record that any additional evidence relevant to 
the issue to be decided herein is available and not part of the 
claims file.  

Service Connection:  In General

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if available.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Service 
connection may be presumed for arthritis if it is shown to a 
compensable degree within one year of separation from service.  
38 C.F.R. §§ 3.307, 3.309.  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that he still has such a disorder.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence 
must be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth the 
physical findings and symptomatology elicited by examination 
within the applicable period.  38 C.F.R. § 3.307(b); Oris v. 
Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not 
be diagnosed during the presumptive period but characteristic 
manifestations thereof to the required degree must be shown by 
acceptable medical and lay evidence followed without unreasonable 
time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in 
lapse of time from manifestation to diagnosis under 38 C.F.R. 
§ 3.307(c) is the difficulty in diagnosing the disability and the 
strength of the evidence establishing an identity between the 
disease manifestations and the subsequent diagnosis.  A strong 
evidentiary link tends to ensure the disease is not due to 
"intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook 
v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from 
manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is 
ultimately a question of fact for the Board to address."  Bielby 
v. Brown, 7 Vet. App. 260, 266 (1994).  

The Veteran contends that his current bilateral knee problems are 
the result of rigorous training and parachute jumping during his 
three years of military service, and believes that service 
connection should be established for a bilateral knee disability.  
The Veteran asserted that he was treated for chronic bilateral 
knee problems on several occasions in service and by VA and 
various private doctors ever since his discharge from service in 
1963.  The Veteran argued that he believed some of his service 
treatment records were missing and all of his VA treatment 
records from the 1960's to 2000 have not been associated with the 
claims file.  

As an initial matter, the Board notes that the evidentiary record 
indicates that all of the Veteran's service treatment records 
have been obtained.  The claims file includes the Veteran's 
enlistment and separation examinations, dental records, clinical 
notes, Immunization Record and a Health Record - Abstract of 
Service.  The latter report listed all of the station assignments 
and servicing medical units to which the Veteran was assigned 
during his three years of active service.  The significance of 
the Abstract is that it indicates that the Veteran's health 
records accompanied him to each of his duty assignments.  
Therefore, it would be reasonable to expect that any treatment 
reports would have been associated with his medical file at the 
time of any alleged treatment.  The National Personal Records 
Center (NPRC) indicated that all records had been forwarded to VA 
and the Board finds that the record indicates that all available 
service treatment records have been obtained.  

Additionally, the RO undertook an exhaustive search for any 
clinical records from Womack Army Medical Center at Ft. Bragg, 
and for all VA treatment records from VAMC Gainesville from 1963 
to 2000 (VA records from 2000 to the present are associated with 
the claims file).  A response from the Patient Administrative 
Division of Womack Army Medical Center in December 2005, and from 
VAMC Gainesville in July 2009, were to the effect that there were 
no records pertaining to the Veteran under either his current 
name or the name he went by in service.  As such, the Board is 
satisfied that all of the Veteran's service treatment and VA 
medical records have been obtained and associated with the claims 
file, and that his allegations of missing medical records is 
without merit.  

The Veteran's service treatment records show that he was rarely 
seen on sick call during his three years of active service.  
Other than treatment for tonsillitis in early 1962, and a 
subsequent tonsillectomy in May 1962, the service records do not 
reflect any complaints, treatment, abnormalities or diagnosis 
referable to any knee problems during service.  Moreover, the 
Veteran specifically denied any history of lameness, arthritis, 
or knee problems on a Report of Medical History for separation 
from service in June 1963, and no pertinent were noted on 
examination at that time.  

The first objective evidence of treatment for any knee problems 
subsequent to service was noted on a private medical report dated 
in August 1997.  At that time, the Veteran reported the onset of 
knee pain on "Thursday" and said that he exercised by walking 
two to three miles a day.  A private medical report, dated in 
June 1998, showed a self-described history of chronic right knee 
pain for one year.  The Veteran denied any history of knee 
trauma, but reported that he had fallen several times, recently.  
A VA orthopedic note, dated in February 2002, showed that the 
Veteran reported a six year history of bilateral knee pain that 
had gradually worsened, and said that he was able to play tennis 
and do most things that he wanted to do before the onset of his 
knee problems six years earlier.  The diagnosis was moderate to 
severe degenerative joint disease of the knees.  

Concerning the Veteran's allegations, the Board notes that while 
he is competent to provide evidence concerning symptoms he has 
experienced, any such assertions must be weighed against other 
contradictory statements of record.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006); Maxon v. West, 12 Vet. App. 
453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 
1333 (Fed. Cir. 2000) [it was proper to consider the veteran's 
entire medical history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F. 3d 1335 (Fed. 
Cir. 2002) ["negative evidence" could be considered in weighing 
the evidence].  

In this case, the Board finds that the Veteran's contentions 
regarding his alleged chronic knee problems and treatment in 
service is not only inconsistent with the objective evidence of 
record, but contradicts his declaration of the state of his 
health at the time he was discharged from service, and raises 
serious question as to his ability to provide accurate and 
reliable information.  As the service records were made 
contemporaneous with the events about which they relate, they are 
considered more probative than the Veteran's assertions made 
nearly four decades after those events.  

Furthermore, the Board notes that on his original application for 
VA compensation benefits, received in March 2002, the Veteran 
reported that he was first treated for knee problems by VA 
beginning in the "late 1960's."  However, in a letter dated in 
June 2003, he reported that he was first treated by VA within six 
months of his discharge from service.  Similarly, while the 
Veteran now claims that he has had chronic bilateral knee 
problems since service, he denied any history of, or treatment 
for any knee problems when he was examined for separation from 
service in 1963, and did not report any history of knee problems 
or trauma when he was first treated by a private physician in 
1997.  In fact, prior to the receipt of his current claim, the 
Veteran repeatedly dated the onset of his knee problems to the 
late 1990's when seen by VA and private healthcare providers.  

Although the Veteran reported that he was treated for knee 
problems by Dr. A.D. Rood from 1963 to 2002, records received 
from that physician showed treatment only from 1993 to 2002.  
Moreover, the medical reports did not show any complaints or 
treatment for any knee problems prior to 1997.  It seem 
reasonable to expect that if the Veteran had a history of chronic 
knee problems for some 36 years when he was seen in 1997, or when 
seen by VA in February 2002, he would have at least mentioned 
this to examiners.  Yet, when he was first seen in 1997, the 
Veteran dated the onset of his knee problems to "Thursday," and 
when seen by VA in 2002, he reported a six year history of knee 
problems; prior to which, the Veteran asserted, he was able to 
play tennis and do most anything he wanted.  

The Board finds that the Veteran's assertions that he has had 
chronic knee problems since service is not supported by any 
medical evidence or credible lay evidence.  That the Veteran 
would be treated for chronic knee problems during service, but 
would specifically deny any history of knee problems or treatment 
at the time of service separation, is inconsistent and illogical.  
The fact that the Veteran never mentioned any history of knee 
problems when he was first treated by a private doctor in 1997, 
and that he repeatedly dated the onset of his knee problems to 
the late 1990's, prior to the filing of this claim, does not 
reflect positively on his credibility.  Thus, the Board finds 
that the Veteran is not a reliable historian and his assertions 
are not credible.  

The Board has considered the lay statements from various friends 
and family members but finds that they do not offer any probative 
information concerning the etiology of the Veteran's bilateral 
knee disability.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
(lay testimony is not competent to establish, and therefore not 
probative of, a medical nexus).  The individuals have no 
firsthand knowledge of the alleged events in service, nor are 
they or the Veteran shown to have any specialized training or 
expertise to offer a medical opinion.  Likewise, any claimed 
recollection of pertinent treatment in the 1960's has been 
already refuted by the absence of any records of such treatment, 
and the histories taken in the late 1990's and early 2000's.  

Finally, the Board notes that while the evidentiary record 
includes a favorable medical opinion relating the Veteran's 
bilateral knee disabilities to service, this May 2004 VA opinion 
was based entirely on the Veteran's self-described history that 
he was treated for chronic knee problems during service and by VA 
within a year after service separation, but that his service 
treatment records had been destroyed.  As the Board rejects this 
factual premise, an opinion based on it carries no evidentiary 
weight.   

Inasmuch as there is no credible evidence of a knee injury or any 
pertinent abnormalities in service or until many years after 
service, and no probative medical evidence relating any current 
bilateral knee disability to service, the Board finds no basis 
for a favorable disposition of the claim.  





(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a bilateral knee disability is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


